MERRILL, Justice.
Thiokol Chemical Corporation, hereinafter called Thiokol, appealed to the Circuit Court of Madison County, In Equity, under Tit. 51, § 140, Code 1940, from a final assessment for sales and use taxes made against it by the State Revenue Department. The cases were consolidated for trial and on appeal.
The State appealed from decrees of the circuit court, and the Court of Civil Appeals rendered an opinion in which the decrees were affirmed in part, reversed in part and remaded with directions. 246 So.2d 447. On rehearing, the appellate court withdrew its original opinion and, in a substituted opinion, affirmed the decrees of the circuit court.
The State made timely application to this -court for writ of certiorari, alleging in part that the substituted opinion was in conflict with this court’s decisions in Hamm v. Boeing Co., 283 Ala. 310, 216 So.2d 288, and Haden v. McCarty, 275 Ala. 76, 152 So.2d 141. The Court of Civil Appeals relied on the Boeing case, supra, in its original opinion.
The petition for writ of certiorari and the required accompanying briefs were filed in this court on August 18, 1970. For the next 23 days, all we had before us was the petition, the State’s brief and copies of the two opinions of the Court of Civil Appeals. Those documents, uncontested by adversary briefs, presented ample reasons why the writ should be granted, and that action was taken on September 10, 1970. Oral argument was requested by the State, Thiokol’s brief was filed October 13, and the cause was orally argued at the call of the Eighth Division on January 20, 1971.
After careful study, we think that the substituted opinion of the Court of Civil Appeals correctly distinguishes the Boeing case, supra, and the instant case, and shows why the other case on which its original opinion was based, United Aircraft Corporation v. O’Connor, 141 Conn. 530, 107 A.2d 398, should not be followed. We, therefore, conclude that the decision of the Court of Civil Appeals should be affirmed.
Affirmed.
All the Justices concur.